Title: To George Washington from Benjamin Harrison, Sr., 26 July 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                  
                     Virginia July 26th 1782.
                  
                  No appology was necessary my Dear Sir for opening my Letter, I rather wish you had done the same by the other as it was my intention you shou’d see General Carletons answer to the Letter enclosed to You.  He has acted in every respect as I expected He would do, is useing every means to come at the Villains who carried off the Sloop, and will make satisfaction to the owners of Her and Her Cargoe.
                  I must again give You the Trouble of sending in the Letter I have the Honor to enclose to You, which I hope will nearly close the correspondence.
                  The Sloop is now at New York, I expect it will turn out that She hath been at Egg Harbour and taken in a load of lumber if I shou’d be satisfied of it I shall give the information to Governor Livingston who will no doubt find out some way to punish the Persons concern’d in the trade.  I am with the greatest respect and esteem Dear Sir your affectionate and obt servt
                  
                     Benja. Harrison
                  
               